Exhibit SHARE EXCHANGE AGREEMENT This SHARE EXCHANGE AGREEMENT (the “Agreement”), dated as of September 11, 2009, by and among Mezabay International, Inc.(Formerly, Cardtrend International Inc.), a Nevada corporation (“the Company”), and Gaeawave Sdn. Bhd. (Company No. 837545-X ), a corporation incorporated in Malaysia (“GAEAWAVE”), having a register office address at 50-2, Jalan 1/76D,Desa Pandan, 55100 Kuala Lumpur, Malaysia, and the shareholders of GAEAWAVE, namely Tey Yong Qing (“TEY”), holding
